Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,885,672. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are either anticipated by or obvious variants of the patent claims.  In particular, the following table shows the corresponding limitations between the present claims and the patent claims.
Present Application Claims
Patent claims
1. A system comprising: a web server configured to store computer executable instructions and communicate the computer executable instructions to a user device, wherein the computer executable instructions, when executed by the user device, configure the user device to: 
access a social media platform; 
retrieve a plurality of images from the social media platform; 


determine a dominant color for each image of the plurality of images by dividing the image into a plurality of pixel groups, analyzing pixels in each of the pixel groups at different sample rates based on how close the pixel group is to the center of the image with pixel groups closer to the center of the image having a higher sample rate, and determining the dominant color for the image based on the analyzed pixels in each of the pixel groups; 


determine a closest matching paint color for the dominant color for each image; and 
display at least one of a color name and a color code associated with the closest matching paint color for the dominant color for each image.

2. The system recited by claim 1, wherein the computer executable instructions are included in a mobile application that is configured for execution by the user device and wherein the web server is further configured to communicate the computer executable instructions to the user device by communicating the mobile application to the user device.

3. The system recited by claim 1, wherein the computer executable instructions are configured for execution within a web browser of the user device.



4. The system recited by claim 1, wherein the computer executable instructions are included in a web application that is configured for execution within a web browser of the user device and wherein the web server is further configured to communicate the computer executable instructions to the user device by communicating the web application to the user device.


5. The system recited by claim 1, wherein the user device includes one of a personal computer, a laptop, a tablet, and a mobile device.


6. The system recited by claim 1, wherein the user device includes a smartphone.





7. The system recited by claim 1, wherein the computer executable instructions, when executed by the user device, further configure the user device to determine and display a plurality of coordinating paint colors for the closest matching paint color for the dominant color for each image.

8. The system recited by claim 1, wherein the computer executable instructions, when executed by the user device, further configure the user device to enable a user to select a different color than the dominant color for an image of the plurality of images, to determine a closest matching color for the different color, and to display at least one of a color name and a color code associated with the closest matching color for the different color.

9. The system recited by claim 1, wherein the computer executable instructions, when executed by the user device, further configure the user device to upload an image that includes the closest matching paint color for the dominant color for each image to the social media platform.

10. The system recited by claim 1, wherein the computer executable instructions, when executed by the user device, further configure the user device to receive a selection of a particular image from the plurality of images, identify an object displayed in the particular image, and store the identified object.

Claims 11-20 recite features similar to features recited in claims 1-10.  Therefore, they are rejected for reasons similar to those discussed above.
1. A system comprising: a mobile device having a mobile application configured to access a social media platform, retrieve a plurality of images from the social media platform, determine a dominant color for each image of the plurality of images, determine a closest matching paint color for the dominant color for each image, and display at least one of a color name and a color code associated with the closest matching paint color for the dominant color for each image; 

wherein the mobile application is further configured to determine the dominant color for each image of the plurality of images by dividing the image into a plurality of pixel groups, analyzing pixels in each of the pixel groups at different sample rates based on how close the pixel group is to the center of the image with pixel groups closer to the center of the image having a higher sample rate, and determining the dominant color for the image based on the analyzed pixels in each of the pixel groups.

Claim 1….determine a closest matching paint color for the dominant color for each image, and display at least one of a color name and a color code associated with the closest matching paint color for the dominant color for each image…

Claim 1…A system comprising: a mobile device having a mobile application configured to access a social media platform, retrieve a plurality of images from the social media platform…





Claim 1…A system comprising: a mobile device having a mobile application configured to access a social media platform, retrieve a plurality of images from the social media platform…


Claim 1…A system comprising: a mobile device having a mobile application configured to access a social media platform, retrieve a plurality of images from the social media platform…
4. The system recited by claim 1, the mobile application being further configured to upload an image that includes the closest matching paint color for the dominant color for each image to the social media platform.

Claim 1…A system comprising: a mobile device having a mobile application configured to access a social media platform, retrieve a plurality of images from the social media platform…

Claim 1…A system comprising: a mobile device having a mobile application configured to access a social media platform, retrieve a plurality of images from the social media platform…

2. The system recited by claim 1, the mobile application being further configured to determine and display a plurality of coordinating paint colors for the closest matching paint color for the dominant color for each image.


3. The system recited by claim 1, the mobile application being further configured to enable a user to select a different color than the dominant color for an image of the plurality of images, to determine a closest matching color for the different color, and to display at least one of a color name and a color code associated with the closest matching color for the different color.


4. The system recited by claim 1, the mobile application being further configured to upload an image that includes the closest matching paint color for the dominant color for each image to the social media platform.



5. The system recited by claim 1, the mobile application being further configured to receive a selection of a particular image from the plurality of images, identify an object displayed in the particular image, and store the identified object.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668